Per Curiam.
Plaintiff had the burden of showing its alleged fire damage. The only evidence of the cause of the alleged fire, charring or burning of electric wiring, was that of an overload of electrical current.
The burning or charring of a wire carrying electric current occurring during or accompanying an overload of current must be regarded as an electrical injury, especially when, as here, there is an absence of evidence showing such burning or charring to be fire as distinguished, if that can be, from electrical injury.
Judgment reversed, with thirty dollars costs, and judgment directed for defendants, with costs.
All concur. Present — Lydon, Levy and Hammer, JJ.